DETAILED ACTION
This is responsive to the application filed 07 January 2021.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-13, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,909,977. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 10,909,977 anticipate the currently pending claims (see examples in table below).
Further, it is well settled that the omission of an element/step and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

	
Current claims
Claims of U.S. Patent No. 10,909,977
1. A computer-implemented method when executed on data processing hardware of a computing device causes the data processing hardware to perform operations comprising: 

receiving an audio signal detected by a first microphone in a group of microphones of the computing device while a second microphone in the group of microphones is powered off; 











while the second microphone is powered off, determining an audio signal energy level of the audio signal detected by the first microphone has deviated from a baseline audio signal energy level by more than a threshold amount; and 











in response to determining that the audio signal energy level of the audio signal detected by the first microphone has deviated from the baseline audio signal energy level by more than the threshold amount, triggering the second microphone to power on.

2. The computer-implemented method of claim 1, wherein the operations further comprise, in response to determining the audio signal energy level of the audio signal detected by the first microphone has deviated from the baseline audio signal energy level by more than the threshold amount: triggering a voice activity detector to power on; and performing, using the voice activity detector that is powered on, voice activity detection on the audio signal to determine whether speech is detected in the audio signal detected by the first microphone.


1. A computer-implemented method comprising: 




monitoring, by an energy estimator of a powered-on computing device that includes (i) the energy estimator that is powered on, (ii) a group of microphones comprising a first microphone that is powered on and a second microphone that is powered off, (iii) a voice activity detector that is powered off, and (iv) one or more other audio signal processing components that are powered off, an audio signal energy level of an audio signal that is detected by the first microphone, for one or more deviations from a baseline audio signal energy level; 

determining, by the energy estimator of the powered-on computing device that includes (i) the energy estimator that is powered on, (ii) the group of microphones comprising the first microphone that is powered on and the second microphone that is powered off, (iii) the voice activity detector that is powered off, and (iv) the one or more other audio signal processing components that are powered off, that the audio signal energy level of the audio signal that is detected by the first microphone has deviated from the baseline audio signal energy level by more than a threshold amount; and 

based on determining that the audio signal energy level of the audio signal that is detected by the first microphone has deviated from the baseline audio signal energy level by more than the threshold amount and before performing speech recognition on the audio signal that is detected by the first microphone, triggering, by the powered-on computing device that includes (i) the energy estimator that is powered on, (ii) the group of microphones comprising the first microphone that is powered on and the second microphone that is powered off, (iii) the voice activity detector that is powered off, and (iv) the one or more other audio signal processing components that are powered off, the voice activity detector to power on, the second microphone to power on, and at least one of the one or more other audio signal processing components to power on.

2. The method of claim 1, further comprising performing, by the voice activity detector that is powered on, voice activity detection on the audio signal.





Claim Objections
Claim 20 is objected to because of the following informalities: in line 1, the limitation “The computing device of claim 1” lacks proper antecedent basis. It is believed this is a typographical error and that claim 20 should depend upon claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 9, 11-12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adcock et al. (USPN 9,043,210) in view of Basye et al. (US PGPub 2014/0163978).
Claim 1:
Adcock discloses a computer-implemented method when executed on data processing hardware of a computing device causes the data processing hardware to perform operations (Abstract) comprising: 
receiving an audio signal detected by a first microphone (second microphone) in a group of microphones of the computing device while a second microphone (first microphone) in the group of microphones is powered off; while the second microphone is powered off, detecting audio (“the processor 303 may turn off the first microphone 101A and the noise cancellation circuit 108, to save power until the device 10 is activated. The second microphone 101B is left ready to receive the audio trigger and transmit it to the audio selective detection circuit 105, for switching on the device 10”, col. 8, lines 18-23, see also col. 6, lines 35-38); and 
in response to detecting audio, triggering the second microphone to power on (“Once the device 10 has been triggered by the audio selective detection circuit 105, the first microphone 101A is turned on”, col. 8, lines 24-29).
Adcock does not explicitly disclose where detecting audio includes determining an audio signal energy level of the audio signal detected by the first microphone has deviated from a baseline audio signal energy level by more than a threshold amount.
In a similar audio detection system, Basye discloses where detecting audio includes determining an audio signal energy level of the audio signal detected by the first microphone has deviated from a baseline audio signal energy level by more than a threshold amount (“audio detection module 106 may process audio input to determine an energy level of the audio input. In some embodiments, the audio detection module 106 includes a low-power digital signal processor (or other type of processor) configured to determine an energy level (such as a volume, intensity, amplitude, etc.) of an obtained audio input and for comparing the energy level of the audio input to an energy level threshold.”, [0019]).
It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the references to yield the predictable result of performing Adcock’s audio detection by determining an audio signal energy level of the audio signal detected by the first microphone has deviated from a baseline audio signal energy level by more than a threshold amount in order to prevent triggering the audio detection module with low volume noise thereby unnecessarily wasting energy (see Basye, [0012]).
Claim 2:
Adcock in view of Basye discloses the computer-implemented method of claim 1, Basye further discloses in response to determining the audio signal energy level of the audio signal detected by the first microphone has deviated from the baseline audio signal energy level by more than the threshold amount: triggering a voice activity detector to power on; and performing, using the voice activity detector that is powered on, voice activity detection on the audio signal to determine whether speech is detected in the audio signal detected by the first microphone ([0020], see also [0021]).
It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the references to yield the predictable result of performing voice activity detection subsequent to determining the presence of audio in order to determine if the audio contains speech command (such as a particular keyword) directed to Adcock’s device (see Basye [0021] and [0024]).
Claim 9:
Adcock in view of Basye discloses the computer-implemented method of claim 1, wherein the computing device comprises a battery-powered, voice-enabled electronic device (Adcock, col. 7, lines 31-36, see also col. 11, lines 19-23).
	Claims 11-12 and 19:
Adcock in view of Basye discloses a computing device comprising: data processing hardware; and memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing hardware cause the data processing hardware (Adcock, col. 7, lines 44-58, see also Basye, [0033]) to perform operations comprising the steps of process claims 1-2 and 9 respectively.

Claims 3, 8, 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adcock et al. (USPN 9,043,210) in view of Basye et al. (US PGPub 2014/0163978) and Kawaguchi et al. (US PGPub 2010/0292987).
Claim 3:
Adcock in view of Basye discloses the computer-implemented method of claim 2, but does not explicitly disclose wherein the operations further comprise, in response to determining that speech is not detected in the audio signal detected by the first microphone, powering the second microphone off and maintaining the first microphone powered on.
In a similar speech detection system, Kawaguchi discloses in response to determining that speech is not detected in an audio signal detected by a first microphone, powering a second microphone off and maintaining the first microphone powered on ( “when no speech is contained by the utterance estimation in a manner similar to that of the flow shown in FIG. 12 and if it is after the utterance, it is acceptable to await a lapse of a predetermined threshold time (S515), limit the number of microphones ”, [0135], see also Fig. 12, steps S515 and s517).
It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the references to yield the predictable result of powering a second microphone off and maintaining the first microphone powered on in response to determining that speech is not detected in an audio signal detected by a first microphone in order to save power by keeping on only a limited number of microphones for audio collection (see Kawaguchi, [0037]).
Claim 8:
Adcock in view of Basye discloses the computer-implemented method of claim 1, but does not explicitly disclose wherein: the group of microphones comprises the first microphone, the second microphone, and at least one other microphone; and triggering the second microphone to power on comprises triggering the second microphone and the at least one other microphone in the group of microphones to power on.
In a similar speech detection system, Kawaguchi discloses wherein a group of microphones comprises a first microphone, a second microphone, and at least one other microphone; and triggering the second microphone to power on comprises triggering the second microphone and the at least one other microphone in the group of microphones to power on (“The utterance estimation circuit 12 estimates whether or not a speech is contained in the inputted sound. When it is estimated that a speech is contained from the estimation result of the utterance estimation circuit, then the utterance estimation circuit 12 outputs a signal S2 to the power supply management circuit 13 for the utterance interval. The power supply management circuit 13 supplies the power to a speech processing circuit 16, a memory 15, the other microphones (m2 to m16)”, [0099]).
It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the references to yield the predictable result of Adcock’s group of microphones comprising the first microphone, the second microphone, and at least one other microphone, and triggering the second microphone to power on comprises triggering the second microphone and the at least one other microphone in the group of microphones to power because multiple microphones perform better in performing speech processing such as denoising (see Kawaguchi, [0037]).
Claims 13 and 18:
Adcock in view of Basye and Kawaguchi discloses a computing device comprising: data processing hardware; and memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing hardware (Adcock, col. 7, lines 44-58, see also Basye, [0033]) cause the data processing hardware to perform operations comprising the steps of process claims 3 and 8 respectively.

Claims 10 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adcock et al. (USPN 9,043,210) in view of Basye et al. (US PGPub 2014/0163978) and Yoo (US PGPub 2008/0064336).
Claim 10:
Adcock in view of Basye discloses the computer-implemented method of claim 1, but does not disclose wherein the computing device comprises a voice-enabled smart phone.
In a system with a computing device similarly receiving an audio signal ([0053]), Yoo discloses where the computing device comprises a voice-enabled smart phone ([0025]).
It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the references to yield the predictable result of substituting Adock’s computing device with Yoo’s voice-enabled smart phone because smart phones are portable and powerful data processing devices.
Claim 20:
Adcock in view of Basye and Yoo discloses a computing device comprising: data processing hardware; and memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing hardware (Adcock, col. 7, lines 44-58, see also Basye, [0033]) cause the data processing hardware to perform operations comprising the steps of process claim 10.

Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, individually or in combination, does not disclose buffering a voice signal based on audio signals detected by the first microphone and the second microphone; and in response to determining that speech is detected in the audio signal detected by the first microphone: estimating a signal-to-noise ratio (SNR) of the buffered voice signal; and performing, based on the estimated SNR of the buffered voice signal, noise suppression on the buffered voice signal to provide a noise suppressed voice signal, or
buffering a voice signal based on audio signals detected by the first microphone and the second microphone; and in response to determining that speech is detected in the audio signal detected by the first microphone: estimating a signal-to-noise ratio (SNR) of the buffered voice signal; and determining not to apply noise suppression on the buffered voice signal based on the estimated SNR of the buffered voice signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taneda (US PGPub 2006/0224382) discloses a noise reduction system including an audio-visual user interface combining visual features extracted from a digital video sequence with audio features extracted from an analog audio sequence. The digital video sequence may show the face of a speaker, and the analog audio sequence may include background noise in an environment of said speaker. Audio sequence detection means are used to detect said analog audio sequence, and audio feature extraction and analysis means are used to analyze said analog audio sequence and extract said audio features therefrom. A speech activity indication signal includes a combination of speech activity estimates supplied by said audio feature extraction and analysis means and said visual feature extraction and analysis means.
Merks (US PGPub 2010/0260364) discloses an example of an apparatus configured to be worn by a person who has an ear and an ear canal includes a first microphone adapted to be worn about the ear of the person, and a second microphone adapted to be worn at a different location than the first microphone. The apparatus includes a sound processor adapted to process signals from the first microphone to produce a processed sound signal, a receiver adapted to convert the processed sound signal into an audible signal to the wearer of the hearing assistance device, and a voice detector to detect the voice of the wearer. The voice detector includes an adaptive filter to receive signals from the first microphone and the second microphone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657